EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Thomas A. Miller, Reg. # 40,091 and Mr. Alex R. Karana, Reg. # 80,220 on 02/24/2022.


This listing of claims will replace all prior versions of claims:
1.	(Currently Amended)  An artificial intelligence chip, comprised in a host, comprising an instruction memory, a data memory, at least one first execution unit, and at least one second execution unit;
	the instruction memory is configured to: receive a kernel code sent by a central processing unit of the host, the kernel code being source code implements a compute kernel, and comprising at least one code block, a code block in the at least one code block being a block of source code specifying instructions executed by a second execution unit of the at least one second execution unit, comprising a first instruction and a second instruction set, and associated with a first execution unit of the at least one first execution unit and the second execution unit;
from the instruction memory, the first instruction to lock the second execution unit associated with the received code block, lock the second execution unit associated with the received code block, and send second instructions in the second instruction set sequentially to the locked second execution unit, each second instruction in the second instruction set being executed cyclically after the first instruction being executed;
	the locked second execution unit is configured to: receive the instruction sent by the first execution unit, execute the received instruction, and store an execution result in the data memory; and
	the data memory is configured to: store the execution result sent by the locked second execution unit.

2.	(Cancelled)

3.	(Currently Amended)  The artificial intelligence chip according to claim 1, wherein the code block in the at least one code block comprises [[a]] the first instruction and [[a]] the second instruction set; and
	the first execution unit is specifically configured to:
	execute, in response to receiving the code block, the first instruction to lock at least one second execution unit associated with the received code block; and


4.	(Previously Amended)  The artificial intelligence chip according to claim 1, wherein the artificial intelligence chip further comprises a local control memory storing a value of at least one local variable, and the local control memory is configured to:
	receive a local variable update request sent by the first execution unit, the local variable update request comprising a target value of a predetermined local variable; and
update a value of the predetermined local variable to the target value.

5.	(Previously Amended)  The artificial intelligence chip according to claim 4, wherein the local control memory is further configured to send to the at least one first execution unit, a notification that the predetermined local variable is updated; and
	the first execution unit waiting for the notification that the predetermined local variable is updated is further configured to continue executing the instruction in the received code block, in response to receiving the notification.

6.	(Previously Amended)  The artificial intelligence chip according to claim 4, wherein the first execution unit is further configured to:
	detect whether a value of a target local variable is updated in a polling approach; and


7.	(Previously Amended)  The artificial intelligence chip according to claim 1, wherein the artificial intelligence chip further comprises at least one computing cluster, a computing cluster in the at least one computing cluster comprises a data memory, at least one general execution unit, and at least one second execution unit.

8.	(Original)  The artificial intelligence chip according to claim 7, wherein the artificial intelligence chip further comprises a global control memory, the computing cluster further comprises a local control memory, the global control memory stores a value of at least one global variable, the local control memory stores a value of at least one local variable; and
	the global control memory is configured to:
	receive a global variable update request sent by the computing cluster, the global variable update request comprising a target value of a predetermined global variable; and
	update a value of the predetermined global variable to the target value.

9.	(Original)  The artificial intelligence chip according to claim 8, wherein the global control memory is further configured to send to at least one local control memory, a notification that the predetermined global variable is updated; and


10.	(Original)  The artificial intelligence chip according to claim 8, wherein the local control memory is further configured to:
	detect whether a value of a target global variable is updated in a polling approach; and
	update the value of the local variable associated with the predetermined global variable, in response to detecting that the value of the target local variable is updated.

11.	(Previously Amended)  The artificial intelligence chip according to claim 1, wherein the second execution unit locked by the first execution unit is not unlocked during execution of the kernel code.

12.	(Currently Amended)  The artificial intelligence chip according to claim [[2]]1, wherein the first execution unit is further configured to: cyclically execute the second instruction set after executing the first instruction.

13.	(Original)  The artificial intelligence chip according to claim 1, wherein the kernel code is acquired by parsing an input data flow diagram by the central processing unit, and the data flow diagram is acquired by mapping a static map of a neural network model.

14.	(Currently Amended)  An instruction execution method for an artificial intelligence chip, the artificial intelligence chip comprised in a host and comprising an instruction memory, a data memory, at least one first execution unit, and at least one second execution unit, the instruction memory being communicatively connected with a central processing unit, the method comprising;
	receiving, by a first execution unit of the at least one first execution unit, a code block from the instruction memory, the code block being acquired by the instruction memory from a kernel code sent by the central processing unit of the host, the code block being a block of source code specifying instructions executed by a second execution unit of the at least one second execution unit, comprising a first instruction and a second instruction set, and associated with the first execution unit and the second execution unit, and the kernel code being source code implements a compute kernel;
	executing, by the first execution unit, in response to receiving the code block, the first instruction to lock the second execution unit associated with the received code block;
	locking, by the first execution unit, the second execution unit associated with the code block; and
	sending, by the first execution unit, second instructions in the second instruction set sequentially to the locked second execution unit, each second instruction in the second instruction set being executed cyclically after the first instruction being executed, locked second execution unit being configured to execute the received instruction and store an execution result in the data memory.

15.	(Currently Amended)  The method according to claim 14, wherein the artificial intelligence chip further comprises a local control memory storing a value of at least one local variable; and
	the method further comprises: 
	continuing executing, by the first execution unit, the instruction in the code block, in response to receiving a notification that a target local variable is updated.

16.	(Currently Amended)  The method according to claim 14, wherein the artificial intelligence chip further comprises a local control memory storing a value of at least one local variable; and
	the method further comprises:
	detecting, by the first execution unit, whether a value of a target local variable is updated in a polling approach; and
	continuing executing, by the first execution unit,  the instruction in the code block, in response to detecting that the value of the target local variable is updated.

17.	(Currently Amended)  An instruction execution apparatus for an artificial intelligence chip, the artificial intelligence chip comprised in a host and comprising an instruction memory, a data memory, at least one first execution unit, and at least one 
	at least one processor; and
	a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising:
	receiving, by a first execution unit of the at least one first execution unit, a code block from the instruction memory, the code block being acquired by the instruction memory from a kernel code sent by the central processing unit of the host, the code block being a block of source code specifying instructions executed by a second execution unit of the at least one second execution unit, comprising a first instruction and a second instruction set, and associated with the first execution unit and the second execution unit, and the kernel code being source code implements a compute kernel;
	executing, by the first execution unit, in response to receiving the code block, the first instruction to lock the second execution unit associated with the received code block;
	locking, by the first execution unit, the second execution unit associated with the code block; and
sending, by the first execution unit, second instructions in the second instruction set sequentially to the locked second execution unit, each second instruction in the second instruction set being executed cyclically after the first instruction being executed, locked second execution unit being configured to execute the received instruction and store an execution result in the data memory.

18.	(Cancelled)

19.	(Cancelled)
 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BING ZHAO/
Primary Examiner, Art Unit 2198